Case 2:21-cv-01035-KM-AME Document 10 Filed 08/23/21 Page 1 of 8 PageID: 228




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY



    DAYS INN WORLDWIDE, INC.,
                                                          Civ. No. 21-1035 (KM)(AME)
                         Plaintiff,
                                                                    OPINION
    v.

    BAKERS 26, LLC,

                       Defendant.



KEVIN MCNULTY, U.S.D.J.:
              Days Inns Worldwide, Inc. (“DIW”) initiated this diversity action against
Defendant Bakers 26, LLC (“Bakers”) for breach of contract and unjust
enrichment. Because Bakers has failed to answer or otherwise respond to the
Complaint, the clerk entered default, and DIW now moves for a default
judgment. (DE 7) For the reasons provided herein, I will grant DIW’s motion.

         I.      Summary1
                 a. Factual Allegations
              DIW is a Delaware corporation with its principal place of business in
Parsippany, New Jersey. (Compl. ¶1.) Bakers is a Florida LLC with its principal
place of business Hollywood, Florida. (Id. ¶2.)
              On December 10, 2014, DIW entered into a franchise agreement with
JDH Hospitality Group, LLC (the “Franchise Agreement”) for the operation of a


1       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated.
              “DE” = Docket entry number in this case.
              “Compl.” = Plaintiff’s Complaint (DE 1)
              “Fenimore Aff.” = Affidavit of Suzanne Fenimore in Support of Motion for Final
              Judgment by Default (DE 7-4)

                                               1
Case 2:21-cv-01035-KM-AME Document 10 Filed 08/23/21 Page 2 of 8 PageID: 229




Days Inn guest lodging facility in Bakersfield, California (the “Facility”). (Id. ¶9.)
On July 29, 2019, Bakers acquired ownership of the Facility and requested the
right to operate it as a Days Inn on a temporary basis. (Id. ¶10.) On the same
date, DIW and Bakers entered into a Temporary Operating Agreement (the
“TOA”), “under which Bakers agreed to operate the Facility under the terms
and conditions of the Franchise Agreement.” (Id. ¶11.) Bakers was required to
operate the Facility as a Days Inn until April 30, 2020, pursuant to section 2 of
the TOA. (Id. 13.) Additionally, pursuant to section 4 of the TOA, Bakers was
obligated to pay “all standard fees and expenses” to DIW as set forth in the
Franchise agreement “without any modification, reduction or discount.” (Id.
¶14 (internal quotation marks omitted).)
      On October 11, 2019, DIW and Bakers entered into a SynXis
Subscription Agreement (the “SynXis Agreement”) regarding “Bakers’ access to
and use of certain computer programs, applications, features and services, as
well as any and all modifications, corrections, updates, and enhancements to
same.” (Id. ¶12.) Pursuant to the Franchise Agreement and the SynXis
Agreement, “Bakers was required to make certain periodic payments to DIW for
royalties, system assessments, taxes, interest, SynXis fees and other fees”
(collectively “Recurring Fees”). (Id. ¶15.)
      Section 7.3 of the Franchise Agreement set the interest on “any past due
amount” payable to DIW under the Franchise Agreement “at the rate of 1.5%
per month or the maximum rate permitted by applicable law, whichever is less,
accruing from the due date until the amount is paid.” (Id. ¶16.) Section 3.6 of
the Franchise Agreement required Bakers to record all transactions it
conducted and gross revenue it earned “for purposes of establishing the
amount of royalties and other Recurring Fees due to DIW.” (Id. ¶17.)
Additionally, the Franchise Agreement required Bakers to maintain “accurate
financial information, including books, records, and accounts, relating to the




                                        2
Case 2:21-cv-01035-KM-AME Document 10 Filed 08/23/21 Page 3 of 8 PageID: 230




gross revenue of the Facility.” (Id. ¶18.) Bakers further “agrees to allow DIW to
examine and audit the entries in these books, records, and accounts.” (Id.)
      Pursuant to the TOA, “Bakers was obligated to notify DIW if it entered
into an agreement to sell the Facility.” (Id. ¶19.) And, pursuant to the
Franchise Agreement, “DIW could terminate the Franchise Agreement, with
notice to Bakers, if Bakers (a) discontinued operating the Facility as a Days
Inn® guest lodging establishment, and/or (b) lost possession or the right to
possession of the Facility.” (Id. ¶20.) Upon suit for breach, the Franchise
Agreement provided that the non-prevailing party would “pay all costs and
expenses, including reasonable attorneys’ fees, incurred by the prevailing
party.” (Id. ¶21 (internal quotation marks omitted).)
      On February 13, 2020, Bakers sold the Facility to a third party, which
unilaterally terminated the TOA. (Id. ¶ 22.) DIW acknowledged that
termination, effective February 13, 2020, by letter dated March 25, 2020. (Id.
¶23.) Plaintiff submits that, at the time of termination, Bakers was obligated to
pay “all outstanding Recurring Fees” through the date of termination. (Id. ¶24.)
Bakers, however, failed to pay. (Id. ¶25.)

          b. Procedural History
      On January 22, 2020, DIW filed this action. The Complaint asserts three
claims:
      Count I – Breach of contract (failure to account to DIW for gross
      revenue)
      Count II – Breach of contract (failure to remit Recurring Fees)
      Count III – Unjust enrichment (failure to remit Recurring Fees)
(Id. ¶¶26-37.)
      Defendant has failed to answer or otherwise respond to the Complaint.
On March 3, 20201, the Clerk entered default. DIW now moves for default
judgment and seeks damages in the amount of $82,337.47. (Fenimore Aff.
¶¶20-21.)



                                      3
Case 2:21-cv-01035-KM-AME Document 10 Filed 08/23/21 Page 4 of 8 PageID: 231




   II.      Discussion
            a. Legal Standard
         “[T]he entry of a default judgment is left primarily to the discretion of the
district court.” Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir. 1984) (citing
Tozer v. Charles A. Krause Milling Co., 189 F.2d 242, 244 (3d Cir. 1951)).
Because the entry of a default judgment prevents the resolution of claims on
the merits, “this court does not favor entry of defaults and default judgments.”
United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 194 (3d Cir. 1984).
Thus, before entering default judgment, the Court must determine whether the
“unchallenged facts constitute a legitimate cause of action” so that default
judgment would be permissible. DirecTV, Inc. v. Asher, 2006 WL 680533, at *1
(D.N.J. Mar. 14, 2006) (citing Wright, Miller, Kane, 10A Fed. Prac. & P. Civil 3d
§ 2688, at 58–59, 63).
         “[D]efendants are deemed to have admitted the factual allegations of the
Complaint by virtue of their default, except those factual allegations related to
the amount of damages.” Doe v. Simone, 2013 WL 3772532, at *2 (D.N.J. July
17, 2013). While “courts must accept the plaintiff’s well-pleaded factual
allegations as true,” they “need not accept the plaintiff’s factual allegations
regarding damages as true.” Id. (citing Chanel, Inc. v. Gordashevsky, 558 F.
Supp. 2d 532, 536 (D.N.J. 2008)). Moreover, if a court finds evidentiary
support to be lacking, it may order or permit a plaintiff seeking default
judgment to provide additional evidence in support of the allegations. Doe,
2013 WL 3772532, at *2.

            b. Prerequisites for Entry of Default Judgment
         Before a court may enter default judgment against a defendant, the
plaintiff must have properly served the summons and complaint, and the
defendant must have failed to file an answer or otherwise respond to the
complaint within the time provided by the Federal Rules, which is twenty-one
days. See Gold Kist, Inc. v. Laurinburg Oil Co., Inc., 756 F.2d 14, 18–19 (3d Cir.
1985); Fed. R. Civ. P. 12(a).


                                         4
Case 2:21-cv-01035-KM-AME Document 10 Filed 08/23/21 Page 5 of 8 PageID: 232




      Here, the Summons and Complaint were served on Bakers on February
5, 2021. (DE 5.) Bakers failed to answer or otherwise respond to the Complaint
within the deadline and the Clerk’s entry of default was duly noted on the
docket on March 3, 2021. Therefore, the prerequisites for default have been
satisfied

            c. Three-Factor Analysis
      After the prerequisites have been satisfied, a court must evaluate the
following three factors: “(1) whether the party subject to default has a
meritorious defense, (2) the prejudice suffered by the party seeking default, and
(3) the culpability of the party subject to default.” Doug Brady, Inc. v. N.J. Bldg.
Laborers Statewide Funds, 250 F.R.D. 171, 177 (D.N.J. 2008) (citing Emcasco
Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d Cir. 1987)).

                 i. Factor one: Existence of a meritorious defense
      As always, evaluation of the first factor is made difficult by the
defendant’s failure to answer or to oppose the motion for default judgment. It is
also made difficult by DIW’s failure to brief its entitlement to the relief sought.
(See DE 7 at 3 (noting that DIW declined to submit a brief under Local Civil
Rule 7.1(d)(1) “because no significant legal argument is made in connection
with this motion.”).) Nevertheless, my independent review of the record does
not suggest that DIW’s claims are legally flawed.
      This Court has subject matter jurisdiction over the present action
pursuant to 28 U.S.C. § 1332 because DIW and Bakers are citizens of different
states and the amount in controversy exceeds $75,000.2 Bakers consented to


      2       Upon instruction from the Court, DIW filed a submission demonstrating
that the amount in controversy, exclusive of prejudgment interest, exceeds
$75,000.00. (DE 9 at 1.) The current amount of outstanding Recurrent Fees, exclusive
of prejudgment interest, is $71,603.76. (Id.) DIW also seeks attorneys’ fees, which it is
entitled to under the Franchise Agreement, in the amount of $6,500.81. (Id.)
Therefore, the total amount in controversy, exclusive of interest and costs, is currently
$78,104.57. (Id.) Because the amount in controversy exceeds the jurisdictional
amount before adding the prejudgment interest, I decline to decide the legal issue of
whether prejudgment interest should be considered in calculating the amount in
controversy. See Luellen v. Luellen, No. 12-496, 2013 WL 1182958, at *4 (W.D. Pa.
                                         5
Case 2:21-cv-01035-KM-AME Document 10 Filed 08/23/21 Page 6 of 8 PageID: 233




the personal jurisdiction of this Court under the TOA. (Compl. ¶7); see also
Actega Kelstar, Inc. v. Musselwhite, No. 09-1255, 2009 WL 1794793, at *2
(D.N.J. June 22, 2009) (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462,
473 n. 14, 105) (noting that a forum selection clause is one way to consent to
personal jurisdiction).
      The Complaint asserts three counts, two for breach of contract and one
for unjust enrichment. (Compl. ¶¶26-37.) On its motion for default judgment,
DIW seeks damages it incurred as a result of Baker’s breach of its obligation to
remit Recurring Fees owed. (Fenimore Aff. ¶¶20-21.) I will therefore focus on
the Count 2 breach of contract claim.
        I am satisfied that the plaintiffs have set forth a legally sufficient claim
of breach of contract against Bakers. To establish a breach of contract under
New Jersey law, a plaintiff must allege “(1) a contract between the parties; (2) a
breach of that contract; (3) damages flowing therefrom; and (4) that the party
stating the claim performed its own contractual obligations.” Frederico v. Home
Depot, 507 F.3d 188, 203 (3d Cir.2007) (internal citation omitted).
      Here, the Complaint alleges specific facts showing that DIW and Bakers
entered into three valid, enforceable contracts: the Franchise Agreement, the
TOA, and the SynXis Agreement. (Compl. ¶¶9-21.) The Complaint alleges that
Bakers breached its contractual obligations by failing to remit the Recurring
Fees upon termination of the TOA in accordance with those agreements. (Id.
¶¶22-25.) DIW does not explicitly plead that it has fully performed its own
contractual obligations. (See generally id.) However, I have no facts before me
to the contrary, and the Complaint alleges that Bakers unilaterally terminated
the TOA by selling the Facility to a third party. (Id. ¶22.) Finally, DIW alleges
that it has been financially damaged as a result of Baker’s breach (Id. ¶33), and



Mar. 21, 2013) (“Because the Court concludes that the jurisdictional amount required
for diversity jurisdiction is satisfied without including the prejudgment interest in
calculating the amount in controversy, the Court need not address that issue.”)



                                       6
Case 2:21-cv-01035-KM-AME Document 10 Filed 08/23/21 Page 7 of 8 PageID: 234




that they are entitled to receive Recurring Fees in the amount of $82,337.47,
inclusive of interest (calculated at the legal rate of 1.5% per month pursuant to
the Franchise Agreement) (Fenimore Aff. ¶20). That theory of damages is
straightforward and uncontroversial.
      In light of the above, I find the first factor supports default.

               ii. Factors two and three: Prejudice to DIW and Bakers’
                   culpability
      The second and third factors also weigh in favor of default. Bakers was
properly served but failed to appear, defend, or otherwise respond to the
Complaint. It is clear that DIW has been prejudiced by this dereliction because
it has been “prevented from prosecuting their case, engaging in discovery, and
seeking relief in the normal fashion.” See Teamsters Pension Fund of
Philadelphia & Vicinity v. Am. Helper, Inc., 2011 WL 4729023, at *4 (D.N.J. Oct.
5, 2011) (find that a defendant’s failure to answer prejudices the plaintiff); see
also Gowan v. Cont’l Airlines, Inc., 2012 WL 2838924, at *2 (D.N.J. Jul. 9,
2012) (“[Plaintiff will suffer prejudice if the Court does not enter default
judgment as Plaintiff has no other means of seeking damages for the harm
caused by Defendant.”). Absent any evidence to the contrary, “the Defendant’s
failure to answer evinces the Defendant’s culpability in default.” Teamsters
Pension Fund of Philadelphia & Vicinity, 2011 WL 4729023 at *4. In this case,
“there is nothing before the Court to show that the Defendant’s failure to file an
answer was not willfully negligent.” Id. (citing Prudential Ins. Co. of America v.
Taylor, 2009 WL 536043, at *1 (D.N.J. Feb. 27, 2009)) (finding that when there
is no evidence that the defendant’s failure to answer the complaint was due to
something other than its own willful negligence, the defendant’s conduct is
culpable and default judgment is warranted).
      Overall, then, the three factors support the entry of default judgment.

         d. Remedies
      As explained supra, Section II.c.i., DIW has currently established that it
is entitled to $82,337.47 in damages (inclusive of Recurring Fees and interest).

                                       7
Case 2:21-cv-01035-KM-AME Document 10 Filed 08/23/21 Page 8 of 8 PageID: 235




Pursuant to section 17.4 of the Franchise Agreement and section 7.4 of the
TOA, DIW is also entitled to attorneys’ fees. (Compl. ¶21.) DIW is directed to
update its damages calculation and submit a proposed final judgment within
30 days.

   III.    Conclusion
      For the reasons set forth above, I will grant DIW’s motion (DE 7) for
default judgment.
      An appropriate order follows.
Dated: August 23, 2021

                                      /s/ Kevin McNulty
                                      ____________________________________
                                      Kevin McNulty
                                      United States District Judge




                                      8
